%l? 59%©) `_

December 151 2014

Court of Criminal Appeals
Court clerk

P.O. Box 12308

Austin, TX 78711

Re: ”Ex parte James Alan McGOugh
WR-82,528-Ol

Dear Clerk:

Please find enclosed for filing my‘ pro Se Applicant's
Motion to Abate and Stay Proceedinqs. '

Dlease bring this matter to the attention of the Court.

R 5 ~tful&
e gec' `

/ _ ,,,_ ..,

  
 
     

  
 

 

15 mes Alan M - qh
//clements Unit - 1892141
9601 Spur 591

AmarillO/ TX 79107-9606

_ RECE|VED |N
couRT oF chMlNALAPPEALs

DEC 3 O 2014

Abe| Acosta, C|erk

WR-82,528-01

EX PARTE IN THE

\

COURT OF CRIMINAL APPEALS

wwmwmmwé

JAMES ALAN MCGOUGH AUSTIN/ TEXAS
APPLICANT'S HOTION TO ABATE AND STAY PROCEEDINGS
TO THE HONORABLE COURT OF CRIMINAL APPEALS:

Comes Now James Alan McGough "Applicant" in the above styled

and numbered cause and pursuant to rule 73 Texas Rules of Appellate

Procedure and ~respectfully moves this Court to abate and stay
the pendinq habeas corpus proceedinqs and with respect thereto,
will show the followinq:
A. STATEMENT OF THE CASE

1. In cause number 1260107-A from the 338th District
Court ~of Harris County, Texas Applicant filed his Oriqinal
Application For Writ of Habeas Corpus on March 18, 2013.

2. On. April 2, 2013, the State filed it's Oriqinal Answer
and Proposed Order Desiqnating Issues.

3. Applicant immediately filed his Traverse to the State's
Answer.

4. On September 30, 2014, the State filed it's Proposed
Findinqs of Fact & Conclusions of Law. b

5. ' On October 14, 2014 Applicant filed his Objection

to the proposed Findings of Fact & conclusions of Law.

Page l.

6. On October 5, 2014 the trial court adopted the State's

Proposed Findings of Fact & Conclusions of law§
B. ARGUMENT & AUTHOR1TIES

7. The adopted Findings of Fact & Conclusions of Law
is not in compliance with Rule 73 of the Texas Rules of Appellate
Procedure. Specifically, Rule'h13.4(4) vrequires a full and
complete transcript of .the habeas proceedings to be provided’
to this Court which includes Applicant's responses and objections
to the court regarding the Findings of Fact & Conclusions of
Law.

8. The Courtjs Findings of Fact & Conclusions of Law
intentionally leaves out the important documents filed in this
proceeding and deprives this Court of a full and complete record
of the habeas proceedings to make a decision.

9. The trial Court' s Findings of Fact & Conclusions of
Law deprives this Court of the following filings:

' Traverse and Response to State's Original Answer;

- First Amended Memorandum in Support of Habeas Corpus;

~ Objection to the Court's Refusal to Rule;

' Motion to Take Judicial Notice - Fraud Upon the Court?

- Objection to Findings of Fact & Conclusions of Law.

10. For this Court to give an adequate review the listed

\

filings are mandatory to be a part of the record.

Page 2.'

ll. Rule 73.5 of the Texas Rules of Appellate Procedure
clearly give a time frame of 180-days for the trial court tol
complete the habeas corpus proceedings. Nearly two (2) years
’ have passed since the `filing of the original Application for
writ of Habeas Corpus before the trial Court has forwarded a
partial transcript to this Court in lieu of several filings
by the Applicant clearly addressing the issue.

12. The trial court has not filed for or been granted
any extensions of time as required by law but has ignored all
'applicable law during the entire habeas proceedinqs.

C. CONCLUSION

13. The trial court has been subjected to Fraud Upon The
court in the documents presented in the habeas proceeings as
established in Applicant's Motion to Take Judicial Notice -
Fraud Upon The Court. Without an extensions of time granted
to the trial corut' it has taken nearly two years to give this
Court the habeas proceeings and then only a partial transcript
in violation of the rules' set forth. The record before this
Court dis not adequate and accurate as required by law for a
full review of the proceedings.

D. PRAYER

14. Wherefore, Applicant respectfully prays that this
Court:

a). Issue an Order to Abate' and Stay the habeas Corpus

proceedings and require the trial court to:

Page 3.

'¢

~ File a response to the excessive delay in processing
the habeas application;

`- File with this Court a full and complete transcript
of the habeas corpus proceedings for this Court's adequate
review.

b). Issue any° and all other orders that will!secure the
rights of Applicant to have an adequate, effective, and meaning-

ful access to courts in this endeavor to seek relief from an

Ved l
///

Clements unit- 1892141
9601 Spur 591

Amarillo, TX 79107-9606
December 15, 2014

unlawful incarcertion.

     

CERTIFICATE OF SERVICE

This is to certify that I have served a true and exact
copy `of this document upon the respondent by placing the same
in the U.S. Mail, postage paid on this 15th day of December,
2014/addressed to:
Eva Flores .
Assistant District Attorney
Harris County, Texas

1201 Franklin, suite 600
Houston, TX 77002

 

Page 4.